  1                                                                          Honorable James L. Robart
  2

  3

  4

  5

  6

  7

  8                               UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
  9                                        AT SEATTLE
 10   ERIN COMPARRI,
 11                          Plaintiff,                  Case No. 2:20-cv-01795-JLR
 12           v.                                         [Proposed] STIPULATED PROTECTIVE
                                                         ORDER
 13   DIVERSIFIED CONVEYORS
      INTERNATIONAL, LLC, a limited                      NOTE ON MOTION CALENDAR:
 14   liability company; and DCI HOLDINGS,               July 6, 2021
      INC., a for profit corporation,
 15
                             Defendants.
 16

 17   1.      PURPOSES AND LIMITATIONS
 18           Discovery in this action is likely to involve production of confidential, proprietary, or

 19   private information for which special protection may be warranted. Accordingly, the parties

 20   hereby stipulate to and petition the court to enter the following Stipulated Protective Order. The

 21   parties acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket

 22   protection on all disclosures or responses to discovery, the protection it affords from public

 23   disclosure and use extends only to the limited information or items that are entitled to

 24   confidential treatment under the applicable legal principles, and it does not presumptively entitle

 25   parties to file confidential information under seal.

  6




[Proposed] STIPULATED PROTECTIVE ORDER - 1


      4826-6070-5262.1
  1   2.      “CONFIDENTIAL” MATERIAL
  2           “Confidential” material shall include the following documents and tangible things

  3   produced or otherwise exchanged: plaintiff’s medical records, plaintiff’s financial records,

  4   defendants’ records pertaining to plaintiff’s confidential identifying information, defendants’

  5   records pertaining to other employees of defendants, defendants’ confidential proprietary

  6   information and documents (including but not limited to trade secrets), and defendants’

  7   confidential financial information and documents.

  8   3.      SCOPE
  9           The protections conferred by this agreement cover not only confidential material (as

 10   defined above), but also (a) any information copied or extracted from confidential material;

 11   (b) all copies, excerpts, summaries, or compilations of confidential material; and (c) any

 12   testimony, conversations, or presentations by parties or their counsel that might reveal

 13   confidential material.

 14           However, the protections conferred by this agreement do not cover information that is in

 15   the public domain or becomes part of the public domain through trial or otherwise.

 16   4.      ACCESS TO AND USE OF CONFIDENTIAL MATERIAL
 17           4.1        Basic Principles. A receiving party may use confidential material that is disclosed

 18   or produced by another party or by a non-party in connection with this case only for prosecuting,

 19   defending, or attempting to settle this litigation. Confidential material may be disclosed only to

 20   the categories of persons and under the conditions described in this agreement. Confidential

 21   material must be stored and maintained by a receiving party at a location and in a secure manner

 22   that ensures that access is limited to the persons authorized under this agreement.

 23           4.2        Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

 24   ordered by the court or permitted in writing by the designating party, a receiving party may

 25   disclose any confidential material only to:

 26




[Proposed] STIPULATED PROTECTIVE ORDER - 2


      4826-6070-5262.1
  1                      (a)    the receiving party’s counsel of record in this action, as well as employees
  2   of counsel to whom it is reasonably necessary to disclose the information for this litigation;
  3                      (b)    the officers, directors, and employees (including in house counsel) of the
  4   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties
  5   agree that a particular document or material produced is for Attorney’s Eyes Only and is so
  6   designated;
  7                      (c)    experts and consultants to whom disclosure is reasonably necessary for
  8   this litigation and who have signed the “Acknowledgment and Agreement to Be Bound”
  9   (Exhibit A);
 10                      (d)    the court, court personnel, and court reporters and their staff;
 11                      (e)    copy or imaging services retained by counsel to assist in the duplication of
 12   confidential material, provided that counsel for the party retaining the copy or imaging service
 13   instructs the service not to disclose any confidential material to third parties and to immediately
 14   return all originals and copies of any confidential material;
 15                      (f)    during their depositions, witnesses in the action to whom disclosure is
 16   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”
 17   (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of
 18   transcribed deposition testimony or exhibits to depositions that reveal confidential material must
 19   be separately bound by the court reporter and may not be disclosed to anyone except as permitted
 20   under this agreement;
 21                      (g)    the author or recipient of a document containing the information or a
 22   custodian or other person who otherwise possessed or knew the information.
 23           4.3        Filing Confidential Material. Before filing confidential material or discussing or
 24   referencing such material in court filings, the filing party shall confer with the designating party,
 25   in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will
 26   remove the confidential designation, whether the document can be redacted, or whether a motion




[Proposed] STIPULATED PROTECTIVE ORDER - 3


      4826-6070-5262.1
  1   to seal or stipulation and proposed order is warranted. During the meet and confer process, the
  2   designating party must identify the basis for sealing the specific confidential information at issue,
  3   and the filing party shall include this basis in its motion to seal, along with any objection to
  4   sealing the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be
  5   followed and the standards that will be applied when a party seeks permission from the court to
  6   file material under seal. A party who seeks to maintain the confidentiality of its information must
  7   satisfy the requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the
  8   motion to seal. Failure to satisfy this requirement will result in the motion to seal being denied,
  9   in accordance with the strong presumption of public access to the Court’s files.
 10   5.      DESIGNATING PROTECTED MATERIAL
 11           5.1        Exercise of Restraint and Care in Designating Material for Protection. Each party
 12   or non-party that designates information or items for protection under this agreement must take
 13   care to limit any such designation to specific material that qualifies under the appropriate
 14   standards. The designating party must designate for protection only those parts of material,
 15   documents, items, or oral or written communications that qualify, so that other portions of the
 16   material, documents, items, or communications for which protection is not warranted are not
 17   swept unjustifiably within the ambit of this agreement.
 18           Mass, indiscriminate, or routinized designations are prohibited. Designations that are
 19   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
 20   unnecessarily encumber or delay the case development process or to impose unnecessary
 21   expenses and burdens on other parties) expose the designating party to sanctions.
 22           If it comes to a designating party’s attention that information or items that it designated
 23   for protection do not qualify for protection, the designating party must promptly notify all other
 24   parties that it is withdrawing the mistaken designation.
 25           5.2        Manner and Timing of Designations. Except as otherwise provided in this
 26   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or




[Proposed] STIPULATED PROTECTIVE ORDER - 4


      4826-6070-5262.1
  1   ordered, disclosure or discovery material that qualifies for protection under this agreement must
  2   be clearly so designated before or when the material is disclosed or produced.
  3                      (a)    Information in documentary form: (e.g., paper or electronic documents
  4   and deposition exhibits, but excluding transcripts of depositions or other pretrial or trial
  5   proceedings), the designating party must affix the word “CONFIDENTIAL” to each page that
  6   contains confidential material. If only a portion or portions of the material on a page qualifies for
  7   protection, the producing party also must clearly identify the protected portion(s) (e.g., by
  8   making appropriate markings in the margins).
  9                      (b)    Testimony given in deposition or in other pretrial proceedings: the parties
 10   and any participating non-parties must identify on the record, during the deposition or other
 11   pretrial proceeding, all protected testimony, without prejudice to their right to so designate other
 12   testimony after reviewing the transcript. Any party or non-party may, within 15 days after
 13   receiving the transcript of the deposition or other pretrial proceeding, designate portions of the
 14   transcript, or exhibits thereto, as confidential. If a party or non-party desires to protect
 15   confidential information at trial, the issue should be addressed during the pre-trial conference.
 16                      (c)    Other tangible items: the producing party must affix in a prominent place
 17   on the exterior of the container or containers in which the information or item is stored the word
 18   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,
 19   the producing party, to the extent practicable, shall identify the protected portion(s).
 20           5.3        Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
 21   designate qualified information or items does not, standing alone, waive the designating party’s
 22   right to secure protection under this agreement for such material. Upon timely correction of a
 23   designation, the receiving party must make reasonable efforts to ensure that the material is
 24   treated in accordance with the provisions of this agreement.
 25

 26




[Proposed] STIPULATED PROTECTIVE ORDER - 5


      4826-6070-5262.1
  1   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
  2           6.1        Timing of Challenges. Any party or non-party may challenge a designation of

  3   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

  4   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

  5   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

  6   challenge a confidentiality designation by electing not to mount a challenge promptly after the

  7   original designation is disclosed.

  8           6.2        Meet and Confer. The parties must make every attempt to resolve any dispute

  9   regarding confidential designations without court involvement. Any motion regarding

 10   confidential designations or for a protective order must include a certification, in the motion or in

 11   a declaration or affidavit, that the movant has engaged in a good faith meet and confer

 12   conference with other affected parties in an effort to resolve the dispute without court action. The

 13   certification must list the date, manner, and participants to the conference. A good faith effort to

 14   confer requires a face-to-face meeting or a telephone conference.

 15           6.3        Judicial Intervention. If the parties cannot resolve a challenge without court

 16   intervention, the designating party may file and serve a motion to retain confidentiality under

 17   Local Civil Rule 6.4 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden

 18   of persuasion in any such motion shall be on the designating party. Frivolous challenges, and

 19   those made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens

 20   on other parties) may expose the challenging party to sanctions. All parties shall continue to

 21   maintain the material in question as confidential until the court rules on the challenge.

 22   7.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
              LITIGATION
 23
              If a party is served with a subpoena or a court order issued in other litigation that compels
 24
      disclosure of any information or items designated in this action as “CONFIDENTIAL,” that
 25
      party must:
 26




[Proposed] STIPULATED PROTECTIVE ORDER - 6


      4826-6070-5262.1
  1                      (a)   promptly notify the designating party in writing and include a copy of the
  2   subpoena or court order;
  3                      (b)   promptly notify in writing the party who caused the subpoena or order to
  4   issue in the other litigation that some or all of the material covered by the subpoena or order is
  5   subject to this agreement. Such notification shall include a copy of this agreement; and
  6                      (c)   cooperate with respect to all reasonable procedures sought to be pursued
  7   by the designating party whose confidential material may be affected.
  8   8.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  9           If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
 10   material to any person or in any circumstance not authorized under this agreement, the receiving
 11   party must immediately (a) notify in writing the designating party of the unauthorized
 12   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the protected material,
 13   (c) inform the person or persons to whom unauthorized disclosures were made of all the terms of
 14   this agreement, and (d) request that such person or persons execute the “Acknowledgment and
 15   Agreement to Be Bound” that is attached hereto as Exhibit A.
 16   9.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
              MATERIAL
 17
              When a producing party gives notice to receiving parties that certain inadvertently
 18
      produced material is subject to a claim of privilege or other protection, the obligations of the
 19
      receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
 20
      provision is not intended to modify whatever procedure may be established in an e-discovery
 21
      order or agreement that provides for production without prior privilege review. The parties agree
 22
      to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.
 23
      10.     NON TERMINATION AND RETURN OF DOCUMENTS
 24
              Within 60 days after the termination of this action, including all appeals, each receiving
 25
      party must return all confidential material to the producing party, including all copies, extracts
 26




[Proposed] STIPULATED PROTECTIVE ORDER - 7


      4826-6070-5262.1
  1   and summaries thereof. Alternatively, the parties may agree upon appropriate methods of
  2   destruction.
  3           Notwithstanding this provision, counsel are entitled to retain one archival copy of all
  4   documents filed with the court, trial, deposition, and hearing transcripts, correspondence,
  5   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert
  6   work product, even if such materials contain confidential material.
  7           The confidentiality obligations imposed by this agreement shall remain in effect until a
  8   designating party agrees otherwise in writing or a court orders otherwise.
  9           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 10
      DATED: July 6, 2021                                    /s/ Mark K. Davis, WSBA #38713
 11                                                          /s/ Aubrie D. Hicks, WSBA #46446
                                                                         Attorneys for Plaintiff
 12

 13   DATED: July 6, 2021                                    /s/ Susan K. Stahlfeld, WSBA #22003
                                                             /s/ Katie Loberstein, WSBA #51092
 14                                                                     Attorneys for Defendant
 15

 16
              PURSUANT TO STIPULATION, IT IS SO ORDERED
 17
              IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
 18
      documents in this proceeding shall not, for the purposes of this proceeding or any other federal
 19
      or state proceeding, constitute a waiver by the producing party of any privilege applicable to
 20
      those documents, including the attorney-client privilege, attorney work-product protection, or
 21
      any other privilege or protection recognized by law.
 22

 23
      DATED: July 9, 2021
 24

 25

 26
                                                               A
                                                             James L. Robart
                                                             UNITED STATES DISTRICT JUDGE




[Proposed] STIPULATED PROTECTIVE ORDER - 8


      4826-6070-5262.1
  1                                               EXHIBIT A
  2                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
  3           I, ____________________________________ [print or type full name], of
  4   ____________________________________ [print or type full address], declare under penalty of
  5   perjury that I have read in its entirety and understand the Stipulated Protective Order that was
  6   issued by the United States District Court for the Western District of Washington on [date] in the
  7   case of Erin Comparri v. Diversified Conveyors International, LLC, and DCI Holdings, Inc., a
  8   for profit corporation, Case No. 2:20-cv-01795-JLR. I agree to comply with and to be bound by
  9   all the terms of this Stipulated Protective Order and I understand and acknowledge that failure to
 10   so comply could expose me to sanctions and punishment in the nature of contempt. I solemnly
 11   promise that I will not disclose in any manner any information or item that is subject to this
 12   Stipulated Protective Order to any person or entity except in strict compliance with the
 13   provisions of this Order.
 14           I further agree to submit to the jurisdiction of the United States District Court for the
 15   Western District of Washington for the purpose of enforcing the terms of this Stipulated
 16   Protective Order, even if such enforcement proceedings occur after termination of this action.
 17   Date:
 18   City and State where sworn and signed:
 19   Printed name:
 20   Signature:
 21

 22

 23

 24

 25

 26




[Proposed] STIPULATED PROTECTIVE ORDER - 9


      4826-6070-5262.1
